Lawbence, Judge:
It has been agreed between the parties hereto that the issues herein relating to the merchandise the subject to this appeal are the same in all material respects as the issues decided in *507S. P. Skinner & Co., Inc., J. E. Bernard & Co., Inc. v. United States, 24 Cust. Ct. 636, Reap. Dec. 7833, and that the record in. said case may be incorporated herein.
The parties have also agreed that the unit invoice values less 2/ per centum, plus cases, are equal to the market value or the price at the-time of exportation of such merchandise from England to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, and that such or similar merchandise is not freely offered for sale or sold in England for’ exportation to the United States.
Upon the agreed facts, I find the foreign value, as that value is. defined in section 402 (c) of the Tariff Act of 1930 (19 U. S. C. § 1402-(c)), as amended by the Customs Administrative Act of 1938, to be-the proper basis for determining the value of said merchandise, andi that such value is the unit invoice values less 2% per centum, plus cases..
Judgment will be entered accordingly.